Case 0:19-cv-62560-BB Document 26 Entered on FLSD Docket 03/12/2020 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-cv-62560-BLOOM / Valle


 GREGORY WARD,

                  Plaintiff,

 v.

 BLACK DIAMOND MANAGEMENT, LLC, a
 Florida limited liability company d/b/a MR MART,
 and RAJIV GHEEWALA,

             Defendants.
 ____________________________________________/

                  JOINT MOTION TO APPROVE FLSA SETTLEMENT AND
                             DISMISS WITH PREJUDICE

         The Plaintiff and Defendants, through undersigned counsel, hereby respectfully request

 that this Court approve the Parties’ FLSA Settlement Agreement, attached hereto as Exhibit A,

 Dismiss Case With Prejudice, and retain jurisdiction to enforce. The Parties state as follows:

                                   Procedural History and Facts

         On October 15, 2019, the Plaintiff filed a Complaint (DE 1) against the Defendants alleging

 minimum wage/overtime violations provisions of the Fair Labor Standards Act (“FLSA”) and the

 Florida Minimum Wage Amendment. On December 9, 2019, the Defendants filed their Answer

 and Affirmative Defenses denying all liability. Notwithstanding that the Defendants dispute the

 Plaintiff’s entitlement to any relief under the FLSA or any other law, the Defendants have agreed

 to settle this case.

         The settlement between the Parties, as referenced in Exhibit A, compensates Plaintiff for

 nearly 100% of back-wage damages, and 100% of his liquidated damages. The Plaintiff is

 receiving $1,600.00 under the settlement ($800 wages + $800 liquidated damages = $1,600); he
Case 0:19-cv-62560-BB Document 26 Entered on FLSD Docket 03/12/2020 Page 2 of 8




 estimated being owed about $1,760.00 assuming a perfect recovery, inclusive of liquidated

 damages. See Plaintiff’s Statement of FLSA Claim (DE 7).

           In addition, and separately the Settlement pays $3,000.00 towards Plaintiff’s attorneys’

 fees and costs. Based on the foregoing, and in the interest of judicial economy, the settlement

 between the Parties is fair and reasonable.

                                              Memorandum of Law

          The settlement of the instant action involves a situation in which the Court may approve

 the Parties’ settlement to resolve and release the Plaintiffs’ claims against Defendant. See, Lynn’s

 Food Stores, Inc. v. United States, 679 F.2d, 1350, 1354 (11th Cir. 1982). The proposed settlement

 arises out of an action that was adversarial in nature.            This settlement allows the Parties to move

 on, and avoid the risks and continuing costs and fees of litigation. Based, on the foregoing, and

 due to the fact that Plaintiff is receiving nearly everything he could achieve at trial, the Court

 should find the Parties’ Agreement fair and reasonable.

          WHEREFORE, the Plaintiff and the Defendant move the Court to approve and ratify and

 approve the Parties’ settlement, retain jurisdiction to enforce the obligations under the Settlement,1

 dismiss the Plaintiff’s case with prejudice, and grant all other relief deemed appropriate.

          Respectfully submitted this 12th day of March 2020 by,

 By: s/Peter Bober                                      By: s/Yasir Billoo
    PETER BOBER, ESQ.                                        YASIR BILLOO, ESQ.
    Florida Bar. No. 0122955                                 Florida Bar No. 0718351
    BOBER & BOBER, P.A.                                      INTERNATIONAL LAW PARTNERS, LLP
    Counsel for Plaintiffs                                   Counsel for Defendants
    2699 Stirling Road, Suite A-304                          2122 Hollywood Blvd.
    Hollywood, Florida 33312                                 Hollywood, FL 3320
    Tel: (954) 922-2298                                      Tel: (954) 374-7722
    Fax: (954) 922-5455                                      Fax: (954) 212-0170
    E-mail: peter@boberlaw.com                               E-mail: ybilloo@ilp.law


 1
  The Parties request the Court retain jurisdiction to enforce settlement as a condition of settlement as the
 Defendants will be paying the settlement in 3 monthly installments.
Case 0:19-cv-62560-BB Document 26 Entered on FLSD Docket 03/12/2020 Page 3 of 8




                         EXHIBIT A
Case 0:19-cv-62560-BB Document 26 Entered on FLSD Docket 03/12/2020 Page 4 of 8




                                                 Doc ID: ab244b32ab840f767885567df5eea6514e907f4c
Case 0:19-cv-62560-BB Document 26 Entered on FLSD Docket 03/12/2020 Page 5 of 8




                                                 Doc ID: ab244b32ab840f767885567df5eea6514e907f4c
Case 0:19-cv-62560-BB Document 26 Entered on FLSD Docket 03/12/2020 Page 6 of 8




                                                 Doc ID: ab244b32ab840f767885567df5eea6514e907f4c
Case 0:19-cv-62560-BB Document 26 Entered on FLSD Docket 03/12/2020 Page 7 of 8




            03 / 11 / 2020




                                                 Doc ID: ab244b32ab840f767885567df5eea6514e907f4c
Case 0:19-cv-62560-BB Document 26 Entered on FLSD Docket 03/12/2020 Page 8 of 8




                                                 Doc ID: ab244b32ab840f767885567df5eea6514e907f4c
